Title: To Thomas Jefferson from George Jefferson, 11 August 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 11th. Augt. 1802
          
          I yesterday sent you by direction of Messrs. Watson & Higganbotham 20 Bushels of Coal—I likewise forwarded by R. Mooney 2 dozn. syrup of punch. there is no Rhode Island lime to be had here. there is some from Philadelphia, which the owners say is good. I cannot yet procure any such linen as you require.
          Mr. Short is gone to Washington, of which I suppose you will have heard by the Governor.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        